                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                          CRIMINAL FILE NO.
             v.                           1:16-CR-145-1-TWT
 SHAUNTAY CRAIG
 also known as
 Shake
 also known as
 Shakey
 also known as
 Shake G
 also known as
 Big Bro,
    Defendant.


                                   ORDER

      This is a criminal action.    It is before the Court on the Report and

Recommendation [Doc. 2554] of the Magistrate Judge recommending denying the

Defendant’s Motion to Dismiss Indictment on Grounds of Entrapment [Doc. 2272].

No objections to the Report and Recommendation have been filed. The Court

approves and adopts the Report and Recommendation as the judgment of the Court.

The Defendant’s Motion to Dismiss Indictment on Grounds of Entrapment [Doc.

2272] is DENIED.
T:\ORDERS\USA\16\16cr145-1\r&r2554.docx
      SO ORDERED, this 1 day of August, 2019.



                              /s/Thomas W. Thrash
                              THOMAS W. THRASH, JR.
                              United States District Judge




                                          2
T:\ORDERS\USA\16\16cr145-1\r&r2554.docx
